DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the title of the invention:
Changed the title of the invention to the following new title of the invention:
--METHOD AND SYSTEM FOR FORMING CUSHION PACKAGES FOR OBJECT PROTECTION--.
Explanation for Examiner’s Amendment
The title of the invention has been changed to a new title of the invention which is clearly indicative of the claimed subject matter.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the combination of method steps as set forth in the claim is what makes the claimed subject matter allowable over the prior art.  Claim 1 now includes the limitations:

“holding the two longitudinal edges in the overlapping position as the cushion material is fed from a location where the two longitudinal edges are in the overlapping position and a location where the first and second transverse seals are formed, wherein the two longitudinal edges are held in the overlapping position by at least one of: 
at least by one roller located above the two longitudinal edges in the overlapping position, or 
an overhead conveyor having a hanging underside that contacts the tube of the cushion material at least where the two longitudinal edges are in the overlapping position” and
“wherein the two longitudinal edges of the cushion material are uncoupled between the first and second transverse seals.”
These limitations are individually taught by the prior art (see for example: Nakamura (US ‘350) which teaches overlapping the longitudinal edges of a film and that the overlapping longitudinal edges are uncoupled between first and second transverse seals, Ponti (US ‘379) which teaches a roller located above two overlapping longitudinal edges and Spindler (US ‘979) which teaches cushion material which has two longitudinal edges that may be overlapped and uncoupled, and that the cushion material is an air cushion plastic film or foamed material).
However, there would be no motivation to have combined the various teachings and suggestions of the prior art in order to arrive at the claimed subject matter since 
For this reasoning, the subject matter of claim 1 is deemed allowable over the prior art.
Regarding claim 38: the combination of structural features and their functional relationship to one another is what makes the claimed subject matter allowable over the prior art.  For similar reasoning as discussed above with regard to claim 1, the subject matter of claim 38 is deemed allowable over the prior art.
Regarding claim 57: the combination of structural features and their functional relationship to one another is what makes the claimed subject matter allowable over the prior art.  Claim 57 now includes the limitations:
“a cushion formation system configured to form cushion material into a tube of the cushion material, the cushion material having two longitudinal edges, wherein the two longitudinal edges of the cushion material are uncoupled in the tube of the cushion material, and wherein the cushion material comprises at least one of an air cellular sheet material and a foamed material” and 
“wherein the two longitudinal edges of the cushion material are uncoupled between the first and second transverse seals.”

While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1, 3-6, 14, 21, 22, 38, 39, 41, 43, 49, 50, 57, 58, 60 and 69 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US ‘340) discloses a wrapping method and apparatus in which the longitudinal edges of the film are overlapped and remain uncoupled (col. 9, lines 16-31).
Hunsader (US ‘319) discloses a wrapping method and apparatus including two tracking wheels (59, 60) which are toed inwardly so as to draw the edges of film into overlapping arrangement, and a side plow (65) and tracking wheel (66) which is toed inwardly so as to effectively cause the film to be drawn more tightly across the slices passing beneath the plow (col.4, lines 7-26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        8 March 2021